       CASE 0:20-cv-01327-DSD-ECW Document 8 Filed 08/19/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



  AMEN EL; PHARAOH EL-FOREVER                       Case No. 20-CV-1327 (DSD/ECW)
  LEFT-I,

                        Plaintiff,

  v.                                                              ORDER

  PAUL SCHNELL et al.,

                        Defendants.


       This matter is before the Court on the Plaintiff’s August 4, 2020 letter (Dkt. 7-1)

requesting that his application to proceed in forma pauperis (Dkt. 7) (“IFP Application”)

be sealed. The IFP Application has been filed under temporary seal pending the

resolution of Plaintiff’s request. For the reasons stated forth below this request is denied.

                                      I.   ANALYSIS

       The Court interprets Plaintiff’s request to seal his IFP Application as a request

falling under Rule 5.6(e) of the Local Rules for the District of Minnesota, which provides

that a “party who seeks leave of court to file a document under seal other than in

connection with a motion under LR 7.1 or an objection under LR 72.2 must obtain

direction from the court on the procedure to be followed.”

       American courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.” Nixon v. Warner Comms., Inc.,

435 U.S. 589, 597 (1978); see also Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016
      CASE 0:20-cv-01327-DSD-ECW Document 8 Filed 08/19/20 Page 2 of 4




(11th Cir. 1992) (“Once a matter is brought before a court for resolution, it is no longer

solely the parties’ case, but is also the public’s case.”). As the Eighth Circuit has held:

       There is a common-law right of access to judicial records. . . . This right of
       access bolsters public confidence in the judicial system by allowing citizens
       to evaluate the reasonableness and fairness of judicial proceedings, and “to
       keep a watchful eye on the workings of public agencies.” It also provides a
       measure of accountability to the public at large, which pays for the courts.

IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013).

       A litigant seeking to proceed IFP must file an affidavit that includes a statement of

assets and that the person is unable to pay fees. See 28 U.S.C. § 1915(a)(1). “Courts

typically treat IFP applications as matters of public record.” Sai v. ABDI, No. C17-1941-

RAJ, 2018 WL 9781844, at *4 (W.D. Wash. Apr. 23, 2018), R.&R. adopted, 2018 WL

9781651 (W.D. Wash. Aug. 8, 2018) (collecting cases).

       That said, “the right of access is not absolute, but requires a weighing of

competing interests.’” Feinwachs v. Minn. Hosp. Ass’n, No. 11-cv-8 (JRT/SER), 2018

WL 882808, at *3 (D. Minn. Feb. 13, 2018) (quoting Webster Groves Sch. Dist. v.

Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990)). According to the Eighth Circuit:

       Where the common-law right of access is implicated, the court must consider
       the degree to which sealing a judicial record would interfere with the interests
       served by the common-law right of access and balance that interference
       against the salutary interests served by maintaining confidentiality of the
       information sought to be sealed. The decision as to access is one best left to
       the sound discretion of the trial court in light of the relevant facts and
       circumstances of the particular case.

IDT Corp., 709 F.3d at 1223 (quotation marks and citations omitted) (cleaned up); see

also Feinwachs, 2018 WL 882808, at *3 (citation omitted).




                                              2
      CASE 0:20-cv-01327-DSD-ECW Document 8 Filed 08/19/20 Page 3 of 4




       Plaintiff does not sufficiently explain why or how the public filing of the

information required as part of the IFP Application would or could cause actual,

identifiable harm. Assuming that Plaintiff is concerned about having his financial or

dependent information become public, the Court finds that such information contained

within his IFP Application is general and vague enough to avoid any risk to Plaintiff. See

SAI v. Dep’t of Homeland Sec., 149 F. Supp. 3d 99, 127-28 (D.D.C. 2015) (citations

omitted) (finding as insufficient for the purposes of sealing an IFP application an

“unsupported assertion of an unqualified interest in privacy”, an unlikely risk of possible

identity theft, and a “general assertion that the affidavits might ‘disclose embarrassing

and potentially harmful information, such as an affiant’s family situation, disability, [or]

dependents’ ”). Indeed, the IFP Application contains no sensitive information that the

Court can discern—such as account numbers, social security numbers, or the names of

any dependents—so as to overcome the public’s right to access information that bears on

the Court’s rulings, including its ruling on Plaintiff’s IFP Application As such, Plaintiff’s

request to seal the IFP Application is denied.

                                      II.    ORDER

       Based upon on the motions and the documents filed under seal, as well as all the

files, records, and proceedings herein,

       IT IS HEREBY ORDERED:

       1.     Plaintiff’s August 4, 2020 letter requesting that his application to proceed in

forma pauperis (“IFP Application”) be sealed (Dkt. 7-1) is DENIED.

       2.     Docket Entry 7 shall be UNSEALED in accordance with Local Rule 5.6.


                                              3
    CASE 0:20-cv-01327-DSD-ECW Document 8 Filed 08/19/20 Page 4 of 4




DATED: August 19, 2020                 s/Elizabeth Cowan Wright
                                       ELIZABETH COWAN WRIGHT
                                       United States Magistrate Judge




                                   4
